—Action to recover damages for injuries resulting in the death of plaintiff’s husband as the result of a collision between a car owned and driven by such decedent and one driven by the defendant, and for property damage to the automobile of the deceased, wherein it is alleged that the collision was occasioned solely by reason of the defendant’s negligence. Judgment for plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Carswell and Close, JJ., concur; Johnston, J. (dissenting): I dissent and vote to reverse the judgment and grant a new trial. The finding of the jury, implicit in the verdict, that the decedent was not guilty of contributory negligence is against the weight of the evidence.